IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                                __________________

                                   No. 95-60232
                                __________________


JAMES BERNARD LAWSON,

                                                Plaintiff-Appellant,

versus

MICHAEL MOORE; STATE OF MISSISSIPPI;
CYNTHIA SPEETJENS; WILLIAM F. COLEMAN,
Circuit Judge; THOMAS FORTNER, Attorney;
CITY OF CLINTON, MISSISSIPPI,
Police Department,

                                                Defendants-Appellees.



                          - - - - - - - - - -
             Appeal from the United States District Court
               for the Southern District of Mississippi
                         USDC No. 3:94-CV-713
                          - - - - - - - - - -
                             July 18, 1995

Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     James     B.    Lawson's    motion   for   leave   to   proceed   in   forma

pauperis (IFP) is hereby DENIED.

     A reviewing court will disturb a district court's dismissal of

a pauper's complaint as frivolous only on finding an abuse of

discretion.         A district court may dismiss such a complaint as


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                                 No. 95-60232
                                      -2-

frivolous "`where it lacks an arguable basis either in law or in

fact.'"    Denton v. Hernandez, 504 U.S. 25, 31, 33 (1992)(quoting

Neitzke v. Williams, 490 U.S. 319, 325 (1989)).

     Lawson's claims that he was prosecuted maliciously implicate

the State, Attorney General Moore, Assistant District Attorney

Speetjens, and perhaps Judge Coleman. First, judges are absolutely

immune from civil liability for their judicial activities unless

they act in the "`clear absence of all jurisdiction.'"                  Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978)(citations omitted).                   Judge

Coleman therefore was immune from Lawson's damages action.

     Second, prosecutors are absolutely immune from damages actions

under 42     U.S.C.   §   1983   for   the   performance     of    prosecutorial

functions.     Slavin v. Curry, 574 F.2d 1256, 1264 (5th Cir.),

modified in part, 583 F.2d 779 (5th Cir. 1978).                   Such functions

include the initiation of prosecution and presentation of evidence,

Imbler v. Pachtman, 424 U.S. 409, 431 (1976), and the collection,

examination, and interpretation of documents.                Cook v. Houston

Post, 616 F.2d 791, 793 (5th Cir. 1980).              Moore and Speetjens

therefore were immune from Lawson's damages action.

     Third, the Eleventh Amendment protects states from damages

actions.      Edelman     v.   Jordan,   415   U.S.   651,    662-63     (1974).

Mississippi has not waived its sovereign immunity.                 MISS. CODE ANN.

§ 11-46-5(4)(supp. 1994).          The State is immune from Lawson's

damages action.

     Lawson contends that the defendants pressed forward with his

prosecution despite knowing of various constitutional violations by

police officers, but he does not allege how the City of Clinton was
                                    No. 95-60232
                                         -3-

involved.     He has waived any contentions against the City of

Clinton,    which       could    have   been   liable   only    for    the    police

misconduct Lawson alleges.                By failing to brief his possible

appellate issues against the City, Lawson has abandoned those

issues.     See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Lawson contends that the district court erred by dismissing

his claims pursuant to Heck v. Humphrey, 114 S. Ct. 2364 (1994).

The district court applied Heck only to Lawson's claims against

Attorney Fortner. Lawson does not repeat his conspiracy contention

implicating Fortner.            Fortner is not a state actor and could not

have violated       §    1983    absent    some   involvement   with    the    other

defendants.     Polk County v. Dodson, 454 U.S. 312, 325 (1981).

Because we may dispose of Lawson's claim against Fortner on the

basis that Fortner is not a state actor, we need not reach Lawson's

Heck contention.

     Finally, Lawson is warned that he will be sanctioned if he

files frivolous appeals in the future.               See Smith v. McCleod, 946

F.2d 417, 418 (5th Cir. 1991); Jackson v. Carpenter, 921 F.2d 68,

69 (5th Cir. 1991).

     APPEAL DISMISSED.